United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 09-3243
                                ________________

Crystal Green,                            *
                                          *
             Appellant,                   *
                                          *      Appeal from the United States
      v.                                  *      District Court for the
                                          *      Western District of Missouri.
Michael J. Astrue, Commissioner           *
of Social Security,                       *            [UNPUBLISHED]
                                          *
             Appellee.                    *

                                ________________

                                Submitted: June 18, 2010
                                    Filed: August 26, 2010
                                ________________

Before SMITH and HANSEN, Circuit Judges, and WEBBER,1 District Judge.
                         ________________

PER CURIAM.

      Crystal Green appeals from the district court's2 order affirming the denial of
supplemental security income benefits. Green alleges disability from multiple mental
impairments. After a hearing, an administrative law judge (ALJ) found that Green

      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri, sitting by designation.
      2
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
was severely impaired by organic mental disorder, depression, and chronic brain
syndrome, but that those mental impairments did not meet one of the impairments
listed in the administrative regulations. Next, the ALJ found that Green possessed the
residual functional capacity (RFC) to perform light work, limited to simple repetitive
tasks that required only limited contact with coworkers and the public. The ALJ also
found that the mental impairments precluded Green from performing her past relevant
work. Based on a vocational expert's responses to hypothetical questions, the ALJ
found that Green was capable of performing jobs existing in the national economy.
Based on that finding, the ALJ then found that Green was not disabled and concluded
that she was not entitled to benefits. The appeals council denied review, and the
district court affirmed in a detailed and thorough opinion. Having carefully reviewed
the record and Green's arguments on appeal, we also affirm.

       "[W]e review the ALJ's decision to determine whether it is supported by
substantial evidence on the record as a whole." Cox v. Astrue, 495 F.3d 614, 617 (8th
Cir. 2007). "'Substantial evidence is less than a preponderance, but enough that a
reasonable mind might accept it as adequate to support a decision.'" Id. (quoting Cox
v. Apfel, 160 F.3d 1203, 1206-07 (8th Cir. 1998)). Green contends that the ALJ's
factual RFC finding is not supported by substantial evidence. The record
demonstrates that Green functions as the payee for her husband's and her daughter's
supplemental security income benefits and that Green's daily activities included caring
for her two young children, shopping, housekeeping, managing the family's finances,
and driving. Green reported improvement of her mental health subsequent to
medication changes, which the ALJ appropriately considered. See Polaski v. Heckler,
739 F.2d 1320, 1322 (8th Cir. 1984) (acknowledging propriety of considering
medication efficacy when evaluating a claimant's subjective complaints for the
purpose of determining disability); Schultz v. Astrue, 479 F.3d 979, 983 (8th Cir.
2007) (referencing effectiveness of claimant's medication as one reason supporting
ALJ decision to discredit claimant's subjective complaints). Additionally, several
clinicians interviewed Green on various occasions after the onset date of her alleged

                                         -2-
disability, and they observed Green to be alert, oriented, coherent, goal-directed,
appropriately behaved and attired, and with memory and intelligence in the normal
range. Even when considered alongside two global assessment functioning scores
below 50 and minimal other evidence suggesting limited RFC, the record contains
evidence that a reasonable mind could well accept to support the ALJ's RFC finding.
See Cox v. Astrue, 495 F.3d at 617.

      Green also argues that, even assuming the RFC finding is supported by
substantial evidence, the ALJ's hypothetical question failed to adequately describe her
borderline intellectual functioning and that the expert's response to such a flawed
hypothetical question does not constitute substantial evidence to support the ALJ's
finding that a significant number of jobs exist for Green in the national economy. We
have previously rejected a similar argument in a factually analogous case, see Howard
v. Massanari, 255 F.3d 577, 582 (8th Cir. 2001) (holding that describing a claimant
as capable of doing only simple work adequately accounts for borderline intellectual
functioning), and we must similarly reject Green's argument.

       Green also argues that the ALJ's hypothetical failed to precisely describe her
social functioning. Yet, the ALJ described a hypothetical individual capable of only
limited interaction with the public and coemployees. This adequately described the
concrete consequences of the ALJ's finding of moderate difficulties in social
functioning. See Roe v. Chater, 92 F.3d 672, 676 (8th Cir. 1996) (holding
hypothetical question must describe "concrete consequences" of the claimant's
impairment, rather than employ specific diagnostic terms); Hilkemeyer v. Barnhart,
380 F.3d 441, 446-47 (8th Cir. 2004) (holding ALJ took into account moderate social
dysfunction by employing hypothetical question limiting claimant to no work with
public and limited contact with coworkers and supervisors); Hofslien v. Barnhart, 172
Fed. Appx. 116, 120 (7th Cir. 2006) (unpublished) (per curiam) (holding that
hypothetical questioning "reflected Hofslien's moderate restrictions in social
functioning by limiting social contact with supervisors, co-workers, and the public").

                                         -3-
Accordingly, the judgment of the district court is affirmed.
          ____________________________




                            -4-